NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NANCY JOHANA RUANO, AKA Nancy                   No.    18-71609
Johanna Ruano, AKA Nancy Johana Ruano
Graves,                                         Agency No. A095-448-820

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Petitioner Nancy Johana Ruano timely seeks our review of the Board of

Immigration Appeals' ("BIA") affirmance, without opinion, of an immigration

judge's ("IJ") denial of relief from removal. Reviewing the agency's factual



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determinations for substantial evidence, Guerra v. Barr, 951 F.3d 1128, 1132 (9th

Cir. 2020), we deny the petition.

      1. Substantial evidence supports the agency's denial of asylum.

      Substantial evidence supports the determination that the proposed social

group of "women who have been raped" lacks social distinction. The record does

not compel the conclusion that Guatemalan society recognizes the group as

distinct. See, e.g., Conde Quevedo v. Barr, 947 F.3d 1238, 1242–44 (9th Cir.

2020) (describing the requirements for social distinction and holding that

substantial evidence supported the conclusion that Guatemalan society does not

recognize persons who report gang activity as socially distinct). Alternatively,

even assuming that the proposed group were cognizable, Petitioner was not a

member of the group when she was raped in 1994. For both reasons, Petitioner did

not suffer past persecution on account of a protected ground. 8 C.F.R.

§ 1208.13(b)(1). Accordingly, she was neither entitled to a presumption of future

persecution nor eligible for humanitarian asylum. Id. § 1208.13(b)(1) & (b)(1)(iii).

      Substantial evidence also supports the agency's determination that Petitioner

lacks a well-founded fear of future persecution on account of a protected ground.

First, as noted above, the proposed group lacks social distinction. Second, even

assuming that the proposed group were cognizable, the record does not compel the

conclusion that her fear of future harm on account of a protected ground is


                                         2
objectively reasonable. Nothing in the record suggests that she would be harmed

because of her membership in the proposed social group or because of any other

protected ground. And substantial evidence supports the agency's conclusion that

there is no pattern or practice of persecution of the proposed social group.

      2. For similar reasons, substantial evidence supports the agency's denial of

withholding of removal. The proposed social group is not cognizable and,

alternatively, her membership in the group would not be "a reason" for persecution.

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017).

      3. Substantial evidence supports the agency's conclusion that Petitioner has

not established that it is more likely than not that she will be tortured by, or with

the acquiescence of, Guatemalan officials. See 8 C.F.R. § 1208.18(a)(7)

("Acquiescence . . . requires that the public official, prior to the activity

constituting torture, have awareness of such activity and thereafter breach his or

her legal responsibility to intervene to prevent such activity."); see also Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1230 (9th Cir. 2016) ("Where Petitioners have

not shown they are any more likely to be victims of violence and crimes than the

populace as a whole in Mexico, they have failed to carry their burden [of proving

eligibility for relief under the Convention Against Torture].").

      Petition DENIED.




                                            3